                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                         Plaintiff,                 )
                                                    )
       vs.                                          )       Case No. 6:90-CV-03445-MDH
                                                    )
GORDON FRANKLIN,                                    )
                                                    )
                         Defendant.                 )


                                            ORDER

       Before the Court is the Government’s Motion for Conditional Release. (Doc. 135).

Pursuant to the governing law and in accordance with Local Rule 72.1 of the United States District

Court for the Western District of Missouri, the government’s motion was referred to the United

States Magistrate Judge for preliminary review under 28 U.S.C. § 636(b).

       The Magistrate Judge conducted a hearing on August 20, 2019, and submitted a report and

recommendation to the undersigned. (Doc. 139). Parties have agreed to waive the statutory 14

day waiting period in which to file exceptions. Therefore, the matter is ripe for review. After a

review of the record before the Court, the Court agrees with the report and recommendation issued

by the United States Magistrate Judge, and in accordance with such:

       It is hereby ORDERED that the report and recommendation (Doc. 139) of the United

States Magistrate Judge is ADOPTED and that the government’s Motion for Conditional Release

(Doc. 135) is GRANTED.

    It is further ORDERED that Defendant be, and is hereby, conditionally released pursuant to

Title 18 U.S.C. § 4246(e) under the following conditions as recommended by M.D. Smith,

Warden, and Audra McConnell, LCSW, Defendant’s social worker (Doc. 135-2):

                                                1
1. Mr. Franklin shall reside at Meadowbrook, 21228 Meadowview Lane, Howe, Oklahoma
   74940, (918) 658-2509. Any change in residence must be pre-approved by U.S. Probation.

2. Mr. Franklin shall actively participate in, and cooperate with, a regimen of mental health
   care and psychiatric aftercare as directed by the treating mental health provider. This is to
   include his voluntary admission to an inpatient program for stabilization should it be
   deemed necessary.

3. Mr. Franklin shall continue to take medication, including injectable units, asshall be
   prescribed for him by the medical provider.

4. Mr. Franklin shall waive his rights to confidentiality regarding his mental health treatment
   in order to allow sharing of information with the supervising U.S. Probation Officer and
   other mental health treatment providers, who will assist in evaluating his ongoing
   appropriateness for community placement.

5. Mr. Franklin will refrain from the use of alcohol and illegal drugs, as well as the abuse of
   over-the-counter medications, and submit to random urinalysis testing as warranted by
   treating mental health staff and/or the probation officer. This also includes participating in
   substance abuse treatment as deemed necessary by the treatment provider.

6. Mr. Franklin shall not have in his possession, at any time, actual or imitation firearms or
   other deadly weapons and he may not write, say or communicate threats. He shall submit
   to a warrantless search on request of his U.S. Probation Officer or any law enforcement
   officer of his person or property for the purpose of determining compliance with this
   provision and shall permit confiscation of any such contraband.

7. Mr. Franklin shall not commit a federal, state, or local crime, and will immediately notify
   his U.S. Probation Officer if he is arrested or questioned by any law enforcement officer.
   He shall not associate with any person convicted of a felony unless granted permission to
   do so from his U.S. Probation Officer.

8. Annual reports shall be written by the U.S. Probation Office regarding the status of Mr.
   Franklin's conditional release. The report should be submitted to the Legal Department at
   USMCFP Springfield, Missouri, for filing with the Court.


   IT IS SO ORDERED.




                                             2
DATED:   August 29, 2019
                                 /s/ Douglas Harpool______________
                               DOUGLAS HARPOOL
                               UNITED STATES DISTRICT JUDGE




                           3
